DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 5/13/22.  These drawings are acceptable.

Response to Arguments
Applicant’s arguments, see page 8, filed 5/13/22, with respect to the objection to claim 1, have been fully considered and are persuasive.  The objection to claim 1 has been withdrawn. 
The rejection of claims 1, 2, and 7-13 are moot in view of applicant’s amendment to the claims.  The rejection of claims 1, 2, and 7-13 under 35 U.S.C. 103 is withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Cameron Beddard on 5/23/22.

The application has been amended as follows: 
In the Claims:
	Claim 2. (Currently Amended) The automatic analyzer according to claim [[1]] 6, wherein the sound wave guide is multistage and extendable.

Allowable Subject Matter
Claims 1, 2, 4-13 are allowed.
The closest prior art includes previously cited Hirose et al. (JP2000321289 herein after “Hirose”).  Hirose fails to teach, suggest, or make obvious the limitations of claims 1, 5, and 6. 
	Regarding independent claim 1, Hirose fails to teach, suggest, or make obvious a plurality of sound wave guides each having a different length as the sound wave guide, wherein the sound wave guide control unit disposes one sound wave guide selected from the plurality of sound wave guides having different lengths between the sample container and the ultrasonic distance sensor. (claim 4 depends from claim 3).  The prior art only teaches a single wave guide which is capable of different lengths.  
	Regarding independent claim 5, Hirose fails to teach, suggest, or make obvious wherein the ultrasonic distance sensor has a columnar outer shape, and the sound wave guide has a cylindrical shape having an inner diameter larger than an outer diameter of the ultrasonic distance sensor, and is vertically movable surrounding the ultrasonic distance sensor.  The prior art teaches the waveguide, however, the ultrasonic is disposed such that there is no reasonable teaching, suggestion, or motivation for the waveguide to surround the ultrasonic sensor. 
	Regarding independent claim 6, Hirose fails to teach, suggest, or make obvious a storage unit that registers height information of the sample container in advance, wherein when the sample container is positioned below the ultrasonic distance sensor, the sound wave guide control unit uses height information registered in the storage unit to control the sound wave guide so that a distance between the sound wave guide and the sample container becomes equal to or less than a certain value.  The prior art does not use stored height information of the sample container to establish a distance between the wave guide and the container.  There is no reasonable teaching, suggestion, or motivation for a person having ordinary skill in the art to use the height information of the container when considering the prior art.


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        5/23/22

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861